DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US Patent Appl. Pub. No. 2018/0138450 A1).

[Re claim 2] PARK also discloses the display panel wherein: a height of the second blocking wall is greater than a height of the first blocking wall; and/or the height of the second blocking wall (outer side of 154) is equal to the height of the first blocking wall (inner side of 154) (see figure 3).
[Re claim 3] PARK also discloses the display panel wherein: the second blocking wall (outer side of 154) comprises: a first-layer (154-1) blocking wall; and a second-layer (154-2) blocking wall disposed on the first-layer blocking wall (see figure 3 and paragraph [0075]).
[Re claim 4] PARK also discloses the display panel wherein: a structure of the first blocking wall (inner side of 154) is the same with a structure of the second blocking wall (outer side of 154) (see figure 3 and paragraph [0075]).
 wherein: the encapsulation layer (620) comprises: a first encapsulation layer (621) disposed on the base substrate, the first blocking wall (652), and the second blocking wall (outer side of 154); an organic layer (122) disposed on the first encapsulation layer (621) of the display area and surrounded by the blocking block (652); and a second encapsulation layer (623) disposed on the organic layer (122) and the blocking wall (154) (see figure 10 and paragraph [0109]-[0111]).  
[Re claim 8] PARK also discloses the display panel wherein: a height of the blocking block (152) is greater than or equal to a height of the second blocking wall (outer side of 154) (see figure 3 and paragraph [0072]-[0075]).  
[Re claim 10] PARK also discloses the display device, comprising: a display panel having: a display area (A/A) and a peripheral area (I/A) surrounding the display area (see figure 1 and paragraph [0036]), and the display panel comprising: a base substrate (101); a blocking wall (154) disposed on the base substrate (101) and surrounding the display area (A/A); an encapsulation layer (120) disposed on the base substrate (101) and surrounded by the blocking wall (154); and a touch capacitor layer having a plurality of first metal wirings (261) and disposed on a side of the encapsulation layer (120) away from the base substrate (101), wherein the blocking wall (154) includes a first blocking wall (inner side of 154) and a second blocking wall (outer side of 154), the first blocking wall (inner side of 154) is adjacent to the display area (A/A), a gap is between the first blocking wall and the second blocking wall, and a blocking block (152) is provided at the gap (see figure 3-4 and paragraphs [0071]-[0082]).

 [Re claim 12] PARK also discloses the display device wherein: the second blocking wall (outer side of 154) comprises: a first-layer (154-1) blocking wall; and a second-layer (154-2) blocking wall disposed on the first-layer blocking wall (see figure 3 and paragraph [0075]).
 [Re claim 13] PARK also discloses the display device wherein: a structure of the first blocking wall (inner side of 154) is the same with a structure of the second blocking wall (outer side of 154) (see figure 3 and paragraph [0075]).
[Re claim 16] PARK also discloses the display device wherein: a height of the blocking block (152) is greater than or equal to a height of the second blocking wall (outer side of 154) (see figure 3 and paragraph [0072]-[0075]).  

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Appl. Pub. No. 2018/0226454 A1).
[Re claim 1] Liu discloses the display panel, having a display area (AA) and a peripheral area (BA) surrounding the display area, and the display panel comprising: a base substrate (100); a blocking wall (105 and 106) disposed on the base substrate (100) and surrounding the display area (AA); an encapsulation layer (103) disposed on the base substrate (100) and surrounded by the blocking wall (105 and 106); and a touch capacitor layer having a plurality of first metal wirings (104) and disposed on a 
[Re claim 9] Liu also discloses the display panel wherein: the touch capacitor layer comprises: a first metal layer (104b) disposed on the encapsulation layer, wherein the plurality of first metal wirings are disposed in the first metal layer; an insulating layer (104c) disposed on the first metal layer and the encapsulation layer; and a second metal layer (104a) disposed on the insulating layer and having a plurality of second metal wirings, wherein the second metal wirings are staggered with the first metal wirings (see figure 7a and paragraph [0050]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Patent Appl. Pub. No. 2018/0138450 A1).
[Re claims 7 and 15] PARK fails to disclose the selection of “a height of the first blocking wall ranges from 1 to 2 um; and a height of the second blocking wall ranges .  

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYOUNG LEE/Primary Examiner, Art Unit 2895